Mollison, Judge:
Counsel for the parties have submitted the above-entitled appeal for reappraisement for .decision upon a stipulation on the basis of which I find that export value, as defined in section 402(d), Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise marked “A” and checked HN by Examiner Hidetaki Nakaki. on the invoices, and that such value in each instance is the unit appraised value, net, packed, less the amounts shown on the invoices for inland freight and other inland charges.
Judgment will issue accordingly.